Citation Nr: 1224427	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  03-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a service-connected disability manifested by dizziness.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1970 to May 1974.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2004 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Salt Lake City, Utah, respectively.  Original jurisdiction over this case resides with the RO in Salt Lake City, Utah.

Procedural history

In the above-referenced June 2004 rating decision, the RO denied the Veteran's service-connection claim for a disability manifested by dizziness, as well as his claim for a TDIU.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.

In March 2011, the Board granted the Veteran's service-connection claim for dizziness, and remanded the Veteran's TDIU claim for readjudication by the agency of original jurisdiction.  Notably, the RO assigned an initial 10 percent disability rating for the Veteran's dizziness disability, effective January 31, 2003, in the above-referenced April 2011 rating decision.  In correspondence received by VA on May 9, 2011, the Veteran expressed clear disagreement with this initial 10 percent rating. 

Although the Appeals Management Center (AMC) did in fact readjudicate the Veteran's TDIU claim in an April 2012 supplemental statement of the case (SSOC), a review of the Veteran's physical and electronic claims folder reveals that the agency of original jurisdiction has not yet issued the Veteran a statement of the case (SOC) following his May 2011 disagreement with the assigned initial 10 percent disability rating for dizziness.  As discussed below, the Veteran's TDIU claim is inextricably intertwined with the outcome of the Veteran's claim for a higher initial rating for dizziness.
Referred issue

The Veteran filed a service-connection claim for right shoulder, arm and hand weakness in December 2006.  See the Veteran's representative's December 18, 2006 letter to the RO.  The Board has twice referred this issue to the RO for initial adjudication.  See the Board's June 2009 decision, page 3, and its March 2011 decision, page 2.  It appears that the RO has again failed to adjudicate this service-connection claim.  As such, the matter must be referred to the RO a third time for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues on appeal must be remanded for further development.  

Dizziness disability

As was described in the Introduction, the Board awarded the Veteran service connection for a disability manifested by dizziness in its March 2011 decision.  The RO subsequently assigned a 10 percent initial rating for this disability in an April 2011 rating decision.  The Veteran has expressed timely disagreement with this assigned initial rating.  See the Veteran's May 3, 2011 letter to the AMC, received on May 9, 2011 [specifically stating "[t]his is my 'notice of disagreement' with the decision you made in my case writing the [VA's] letter dated April 4, 2011"].  A SOC pertaining to this issue has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the RO or AMC may issue a SOC on the issue of entitlement to an initial rating greater than 10 percent for a service-connected disability manifested by dizziness.

TDIU

The Board observes that the Veteran's TDIU claim is inextricably intertwined with his initial rating claim.  In other words, if a higher disability rating is awarded for the Veteran's service-connected dizziness, such may impact the outcome of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected disabilities.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO/AMC should then evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran regarding his claim for a higher initial disability rating for his service-connected dizziness disability.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R.            § 20.302(b) (2011).   

3.  Following completion of all of the above, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's TDIU claim taking into consideration the impact, if any, each of his service-connected disabilities may have, either individually or collectively, on the Veteran's ability to secure or follow a substantially gainful occupation.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



